Citation Nr: 1814812	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  16-39 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for removal of a healthy thyroid gland. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force with active duty from August 1970 to December 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 
 
The Board notes that in a June 2017 written correspondence, the Veteran withdrew his claim for entitlement to compensation under 38 C.F.R. § 1151 for damage to vocal chords.  Accordingly, the title page reflects the only issue that is currently on appeal before the Board. 

In December of 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a June 2017 written correspondence, the Veteran withdrew his claim for entitlement to compensation under 38 C.F.R. § 1151 for damage to vocal chords.

2.  Resolving all doubt in the Veteran's favor, the removal of the Veteran's healthy thyroid gland during his surgery at the Harry S. Truman Memorial Medical Center in December 2013 and any current residuals from the removal are the result of an event that was not reasonably foreseeable. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for the Veteran's claim for entitlement to compensation under 38 C.F.R. § 1151 for damage to vocal chords have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for entitlement to compensation under 38 U.S.C.§ 1151 for the removal of a healthy thyroid gland as a result of VA treatment have been met.  38 U.S.C. §§ 1151, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2017); VAOGCPREC 05-01 (February 5, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claims in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103(A) (2012); 38 C.F.R. § 3.159 (2017).  However, as discussed below, the Board grant the Veteran's claim for entitlement to benefits pursuant to 38 U.S.C. § 1151 due to VA treatment and, dismissing the Veteran's claims for entitlement to compensation under 38 C.F.R. § 1151 for damage to vocal chords, no further discussion of the statutory duty to notify the Veteran and to assist him in the development of this claim is necessary.

II.  Withdrawn Claim 

Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In that regard, the Board notes that in a June 2017 written correspondence, the Veteran withdrew his claim for entitlement to compensation under 38 C.F.R. § 1151 for damage to vocal chords.  As the withdrawal was received by VA prior to the issuance of a final decision as to these issues, the Board accordingly finds that there remains no allegation of error of fact or law for appellate consideration with respect to this issue.

III.  Entitlement to Compensation Pursuant to 38 U.S.C. § 1151

The Veteran's claim for 38 U.S.C.§ 1151 was filed after October 1, 1997, which requires that entitlement to benefits for any injury or disease resulting from VA treatment be established by proof of fault or accident on the part of VA.  38 U.S.C. § 1151;  VAOPGCPREC 01-99 (February 16, 1999).

In such cases, compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability or death was service-connected.  A disability is a qualifying additional disability if it was not the result of the Veteran's willful misconduct and (1) the disability was caused by hospital care, medical or surgical treatment, or examination, furnished under any law administered by the Secretary, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C. § 1151.  

To determine whether additional disability exists within the meaning of § 1151, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved in considered separately.  38 C.F.R. § 3.361(b). 

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1). 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent. 

To determine whether there was informed consent, VA will consider whether the health care provides substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances as specified in § 17.32(b) of this chapter, as in emergency situations.  Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d).

In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter. 

In the present case, the Veteran asserts that in November 2013, he was informed that a biopsy of a nodule on his thyroid gland came back as highly suspicious for papillar thyroid carcinoma.  Accordingly, the Veteran underwent surgery in December 2013 for the removal of the nodule through a thyroid lobectomy, possible thyroidectomy.  However, during the Veteran's sworn testimony during his December 2017 videoconference hearing, the Veteran asserted that instead of just removing the nodule, the surgeon removed the Veteran's entire thyroid gland, which turned out to have no malignancy and showed no evidence of being cancerous.  The Veteran further stated that he did not have any symptoms of thyroid cancer prior to the surgery, and that he has received continuous treatment ever since.  The Veteran reported that he has to take medications to manage his symptoms and that he has experienced adverse side effects as a result of his medication regime since the surgery.  Additionally, the Veteran reported that he did not given consent for the surgeons to remove a healthy organ and that he was not aware, in writing or otherwise, that the surgery may result in a healthy thyroid being removed.  See, December 2017 hearing transcript.  The Veteran has consistently reported during the pendency of the appeal that he only gave consent for a cancerous organ to be removed and that he would not have given his consent for the surgery if he had known that a possible outcome was the removal of a healthy organ.

The evidence of record indicates that a fine needle aspiration performed on a nodule found on the Veteran's thyroid gland came back as "highly suspicious" for papillar thyroid carcinoma, but that the Veteran's test results for thyroid stimulating hormone were considered normal and that the Veteran had no symptoms indicative of thyroid cancer other than fatigue.  See, post-service treatment records dated December 2013.  The record also shows that the Veteran has received continuous treatment since the surgery for the removal of the thyroid gland.  Accordingly, the Board finds that both the evidence of additional disability prong and proximate cause prong of the criteria for entitlement to benefits under 38 U.S.C. § 1151 are met.  

An opinion was obtained in July 2017 following a review of the Veteran's medical treatment records.  The examiner noted that "based on the fine needle aspiration (FNA) and the suspicion of papillary cancer the thyroid was not removed erroneously.  The Veteran and his wife agreed with the surgical treatment."  The examiner went on to conclude that the additional disability did not result from carelessness, negligence, lack of skill or similar incidence of fault on the part of the attending VA personnel, the additional disability resulted from an event that could not have been reasonably foreseen by a reasonable healthcare provider, and there was not a failure on the part of VA to timely diagnose and/or properly treat the claimed presumed disease.  See, July 2017 VA medical opinion.  However, the Board notes that this opinion is conclusory and does not provide the Board with sufficient analysis and is therefore insufficient.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board has afforded this opinion with low probative value. 

While the Board has afforded the July 2017 VA medical opinion with low probative value, the Board acknowledges that the opinion is against a finding of carelessness or negligence on the part of VA medical personnel and there is no evidence to the contrary.  As such, the focus in this case is the question of whether or not it was reasonably foreseeable that the Veteran would have a healthy thyroid gland removed as a result of a total thyroidectomy. 

While the Board has considered the inclusion of the removal of a healthy thyroid gland among the possible risks of the Veteran's surgery, noted as a left thyroid lobectomy, probably total or subtotal on the December 2013 pre-operative note, the Board finds that the evidence is at least in equipoise as to whether the removal of a healthy organ was not a reasonably foreseeable event.   In this regard, the Board also notes that although the Informed Consent paper work signed by the Veteran does note that the thyroid will be removed, it also affirmatively states that the Veteran is having a thyroidectomy for the removal of a cancerous gland.  There is nothing in the Informed Consent paperwork that notes even a small possibility of the removal of a perfectly healthy organ.  See, post-service treatment records dated December 2013.  

Accordingly, the Board finds that the Veteran's December 2013 surgery led to the removal of a healthy thyroid gland, for which residuals remand, and that such removal was an event not reasonably foreseeable.  In light of the above, VA compensation under 38 U.S.C. § 1151 is warranted. 


ORDER

The appeal of the denial of entitlement to compensation under 38 C.F.R. § 1151 for damage to the vocal chords is dismissed.

Entitlement to compensation under 38 U.S.C. § 1151 for removal of a healthy thyroid gland is granted, subject to the laws and regulations governing the award of monetary benefits. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


